                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIE A. TORRENCE,                              Case No. 19-cv-05214-SI
                                   8                   Petitioner,
                                                                                          ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                          Re: Dkt. No. 6
                                  10     ROBERT NEUSCHMID,
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Respondent has filed a request for an extension of the deadline to file his response to the

                                  14   petition for writ of habeas corpus. Upon due consideration of the request and accompanying

                                  15   declaration of attorney David Rose, the request is GRANTED. Docket No. 6. Respondent must

                                  16   file and serve his answer no later than December 27, 2019. Petitioner must file and serve his

                                  17   traverse no later than January 24, 2020.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 12, 2019

                                  20                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
